12/16/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 22-0573



                             No. DA 22-0573

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

VALERIE SUE DOGTAKINGGUN GRANT,

           Defendant and Appellant.


                                 GRANT


     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until January 20, 2023, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                               December 16 2022